


116 HRES 177 IH: Expressing the sense of the House of Representatives that Congress should continue to support the F–35 Joint Strike Fighter Program.
U.S. House of Representatives
2019-03-05
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



IV
116th CONGRESS
1st Session
H. RES. 177
IN THE HOUSE OF REPRESENTATIVES

March 5, 2019
Mrs. Lesko (for herself, Mr. Veasey, Mr. Cole, Mr. Larson of Connecticut, Mr. Gosar, Mr. Biggs, Mr. Schweikert, Mr. Olson, Mr. Gaetz, Mr. Thompson of Pennsylvania, Mr. Curtis, Mr. Byrne, Mr. Tipton, Mr. Gallego, Mr. Collins of New York, Mr. Vela, Mr. Wittman, Mr. Banks, Mr. Stauber, Mrs. Roby, Mr. Dunn, Mr. Gonzalez of Texas, Mr. Wright, Mr. Williams, Mr. Turner, Mr. Marchant, Mr. Carson of Indiana, Ms. Johnson of Texas, Mr. Bishop of Utah, Mr. Young, Mr. Conaway, Mr. Johnson of Ohio, Mr. Hice of Georgia, Mr. Stewart, Mr. Flores, Ms. Hill of California, Ms. Kendra S. Horn of Oklahoma, Mr. Johnson of Georgia, Mr. Brady, Mr. Gooden, and Mr. Brown of Maryland) submitted the following resolution; which was referred to the Committee on Armed Services

RESOLUTION
Expressing the sense of the House of Representatives that Congress should continue to support the F–35 Joint Strike Fighter Program.
 
 
Whereas in recent years, the United States and its allied fighter fleets have gotten smaller and increasingly outdated;  Whereas during the past two decades, the United States Air Force fighter inventory was cut in half and most current Air Force fighter aircraft are more than 25 years old; 
Whereas the allies of the United States need to recapitalize their aging fighter fleets with new and more capable aircraft;  Whereas maintaining air superiority is essential to preserving global security and stability; 
Whereas the F–35 program will support the United States Air Force, United States Navy, and United States Marine Corps;  Whereas through global partnerships, the F–35 Lightning II offers unprecedented capability and supportability across the spectrum of military operations; 
Whereas the F–35 Lightning II is better than any other fighter aircraft for air-to-ground strike missions;  Whereas the F–35 Lightning II is a 5th Generation fighter, combining advanced stealth with fighter speed and agility, fully fused sensor information, network-enabled operations and advanced sustainment; 
Whereas the Department of Defense has announced that the price of the conventional version of the F–35 has dropped more than 60 percent and will drop more than another 5 percent in the next lot;  Whereas the most recent national security strategy emphasizes building a more lethal and survivable force and strengthening alliances; 
Whereas Luke Air Force Base, Arizona, Eglin Air Force Base, Florida, and Marine Corps Air Station Beaufort, South Carolina, are succeeding in their missions to build the future of airpower and leading the Armed Forces in developing airmen and training fighter pilots;  Whereas Luke Air Force Base, Eglin Air Force Base, and Marine Corps Air Station Beaufort, play significant roles in the F–35 program and provide invaluable training grounds for military pilots and pilots of allies of the United States to learn how to operate and maintain the stealth fighter jet; 
Whereas the F–35B squadron at Marine Corps Air Station Beaufort is the only location in the world where pilots train to fly the F–35B;  Whereas the F–35 is currently flying in operational combat squadrons at Hill Air Force Base, Utah, Marine Corps Air Station Yuma, Arizona, Naval Air Station Lemoore, California, and in overseas locations and will soon be flying at Eilson Air Force Base, Arkansas, Burlington Air National Guard Base, Vermont, Truax Air National Guard Base, Wisconsin, Dannely Air National Guard Base, Alabama, and Naval Air Station Joint Reserve Base Fort Worth, Texas; and 
Whereas Luke Air Force Base has welcomed and trained pilots and maintainers from countries such as Australia, Italy, Netherlands, Denmark, Norway, Israel, South Korea, and Japan: Now, therefore, be it  That the House of Representatives— 
(1)finds that the continued support for the F–35 Joint Strike Fighter Program is imperative to national security; and  (2)affirms that Congress should continue to support the F–35 Joint Strike Fighter Program in future fiscal years because the United States cannot afford to risk its security or the security of its allies by allowing such program to fall short of its mission. 

